Citation Nr: 1313674	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  09-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant had active duty service from January 13, 1967, to February 17, 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a personal hearing before an undersigned Veterans Law Judge in August 2009 and at a video conference hearing before another undersigned Veterans Law Judge in February 2013.  Copies of the transcripts of those hearings are of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  38 C.F.R. § 3.103(c) (2012).  At his February 2013 hearing the Veteran was notified that his case would be decided by a panel of three Veterans Law Judges and he waived his right to have an additional hearing with the third member of the panel.

The issue of entitlement to service connection for a psychiatric disability was raised by the Veteran's attorney at the February 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  That issue is distinct from the issue developed for appellate review and involves matters specific to the new claim such that further notice and adjudication are required.  The issue is not an inextricably intertwined issue.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.


REMAND

Although this case has been previously remanded for development, the Board finds that based upon the receipt of significant private treatment records included with the Veteran's Social Security Administration (SSA) disability records, an additional medical opinion is required.  

The available record includes inconsistent evidence concerning whether the Veteran sustained a head injury during his brief period of active service.  Service treatment records are negative for evidence of a head injury and a February 1967 hospital report noted a general physical examination was essentially within normal limits.  However, in statements dated in August 2008, the Veteran's mother recalled that in early 1967 his father received a telephone call informing him that the Veteran had fallen off the back of a truck and hit his head.  She stated that she later learned that the injury had occurred when the troops had been called out to assist with a riot in Columbia, South Carolina

The Veteran's brother provided a statement in September 2008 addressing his recollection of events in early 1967.  An August 1967 private medical report also noted abnormal electroencephalogram findings consistent with a seizure disorder without opinion as to etiology.  VA mental disorder and brain injury examinations were conducted in December 2008 and January 2009, but the examiners found, in essence, that a clear diagnosis could not be provided without additional work-up and information.  The evidence added to the claims file and Virtual VA record includes pertinent evidence not available to the December 2008 and January 2009 VA examiners.  

The Board further finds that the Veteran's service personnel records may include evidence of an injury notice to his parents in 1967 and that a service department search may reveal existing records supporting the Veteran's claim as to having sustained a head injury in service.  Therefore, additional development is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records to VA.

2.  Obtain the Veteran's complete service personnel file and associate it with the claims file.  

3.  Schedule a VA examination to obtain a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has residuals of a head injury, to include a traumatic brain injury, as a result of active service.  The opinion should be provided based on any examination findings; the credible evidence of prior injuries, symptom manifestation, and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The examiner must review the claims file and must note that review in the report.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



			
	Kathleen K. Gallagher	Harvey P. Roberts
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



_________________________________________________
Michael J. Skaltsounis
Act`ing Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


